     Case 8:16-bk-14732-CB        Doc 78 Filed 07/03/19 Entered 07/03/19 11:53:46                Desc
                                   Main Document     Page 1 of 4


 1     Kristin A. Zilberstein, Esq. (SBN: 200041)
       L. Bryant Jaquez, Esq. (SBN: 252125)
 2     Adam P. Thursby, Esq. (SBN 318465)
       GHIDOTTI | BERGER LLP
 3
       1920 Old Tustin Ave.
 4     Santa Ana, CA 92705
       Ph: (949) 427-2010 ext. 1010
 5     Fax: (949) 427-2732
       bjaquez@ghidottiberger.com
 6
       Attorney for Secured Creditor
 7
       US Bank Trust National Association as Trustee of the Igloo Series III Trust, its successors and/or
 8     assignees

 9

10
                                   UNITED STATES BANKRUPTCY COURT
11
                                    CENTRAL DISTRICT OF CALIFORNIA
12
                                             SANTA ANA DIVISION
13

14
       In re:                                             )    CASE NO.: 8:16-bk-14732-CB
15                                                        )
       Robert B. Waferling,                               )    RESPONSE TO MOTION TO SELL THE
16                                                        )    REAL PROPERTY LOCATED AT 1791
                               Debtor.                    )    Sirrine Drive, Santa Ana, CA 92705
17                                                        )
                                                          )
18
                                                          )
19                                                        )
                                                          )
20                                                        )
21
                US Bank Trust National Association as Trustee of the Igloo Series III Trust, its successors
22
       and/or assignees, (“Creditor”), who hereby submits its response to the Debtor’s Motion seeking
23
       authority to sell the real property commonly known as 1791 Sirrine Drive, Santa Ana, CA 92705
24
       (the “Property”).
25
                1.     On or about October 4, 2007, Debtor executed a note in the original principal
26
       amount of $417,000.00 (“Note”). The debt described by the Note is secured by a deed of trust
27
       (“Deed of Trust”) properly recorded and creating a lien against the Property. Creditor is the holder
28
                                                           1                                    8:16-bk-14732-CB
                                                                                         Response to Motion to Sell
     Case 8:16-bk-14732-CB         Doc 78 Filed 07/03/19 Entered 07/03/19 11:53:46                Desc
                                    Main Document     Page 2 of 4


 1     of the Note and thus has standing to enforce the Note. Creditor is also the beneficiary of the Deed

 2     of Trust.

 3              2.    On November 17, 2016 Debtor filed for protection under Chapter 13 of the United

 4     States Code. Creditor’s Proof of Claim was filed as claim 5 on March 9, 2017 evidencing a total

 5     claim as of the filing of the bankruptcy of $487,267.90 and pre-petition arrearages of $57,420.13.

 6              3.    Debtor’s confirmed chapter 13 plan provided for Debtor to cure pre-petition

 7     arrearages owed to Creditor through the trustee while Debtor maintain post-petition mortgage

 8     payments directly.

 9              4.    On November 22, 2017, a transfer of claim of Creditor’s proof of claim was filed in
       favor of Creditor herein.
10
                5.    On June 7, 2019, the Debtor filed the instant Motion seeking approval to sell the
11
       Property for $790,000.00 and paying off Creditor in the estimated amount of $487,267.90.
12
                6.    However, the approximate amount required to payoff Creditor’s lien is
13
       approximately $477,717.09.
14
                7.    Furthermore, the motion does not identify an anticipated or expected close of escrow
15
       or whether the Debtor will be making mortgage payments to Creditor in the interim as required by
16
       the confirmed chapter 13 plan.
17
                8.    Consequently, Creditor does not object to the Debtor selling the Property for
18
       $790,000.00 as indicated in the motion on the condition that (a) Creditor receive a full payoff
19
       pursuant to an updated payoff statement good through the close of escrow, (b) the close of escrow
20
       must be within the next 6 months, and (c) Debtor must maintain ongoing mortgage payments in the
21
       interim. Furthermore, in the event Debtor fails to close escrow within the next 6 months, Creditor
22
       respectfully requests that it be provided relief from the automatic stay without further hearing or
23
       order.
24
                9.    Thus, Creditor files this conditional response to preserve its rights. Creditor is only
25
       agreeable to the sale of the Property provided that the above-referenced conditions are included in
26     the order and the order specifically provide that Creditor shall receive its full payoff pursuant to an
27     updated payoff statement good through the sale closing date. Further, Creditor requests that the
28
                                                          2                                      8:16-bk-14732-CB
                                                                                          Response to Motion to Sell
     Case 8:16-bk-14732-CB        Doc 78 Filed 07/03/19 Entered 07/03/19 11:53:46                 Desc
                                   Main Document     Page 3 of 4


 1     order authorizing the sale provide that Creditor’s lien attaches to the proceeds of the sale until such

 2     time as the Creditor’s lien is fully satisfied from the proceeds of sale.

 3

 4     Dated: July 3, 2019                            GHIDOTTI | BERGER LLP

 5                                                              /s/ L. Bryant Jaquez

 6                                                    L. Bryant Jaquez, Esq.
                                                      Counsel for Creditor
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            3                                    8:16-bk-14732-CB
                                                                                          Response to Motion to Sell
        Case 8:16-bk-14732-CB                      Doc 78 Filed 07/03/19 Entered 07/03/19 11:53:46                                     Desc
                                                    Main Document     Page 4 of 4


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1920 Old Tustin Ave.
Santa Ana, CA 92705

A true and correct copy of the foregoing document entitled (specify): RESPONSE TO MOTION TO SELL THE REAL
PROPERTY LOCATED AT 1791 Sirrine Drive, Santa Ana, CA 92705
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On July 3,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


       Jenelle C Arnold ecfcacb@aldridgepite.com, jarnold@ecf.courtdrive.com
       Amrane (SA) Cohen (TR) efile@ch13ac.com
       Joseph C Delmotte ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
       Michelle R Ghidotti bknotifications@ghidottiberger.com, gbadmin@ecf.courtdrive.com
       Karin Murphy prpbk@bsifinancial.com, prpbk@bsifinancial.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Christopher P Walker cwalker@cpwalkerlaw.com, lhines@cpwalkerlaw.com;r57253@notify.bestcase.com
       Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
       Kristin A Zilberstein bknotifications@ghidottiberger.com;gbadmin@ecf.courtdrive.com


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On July 3, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Debtor: Robert B. Waferling, 1791 Sirrine Dr., Santa Ana, CA 92705
Judge’s Copy: US Bankruptcy Court, Attn: Hon. Catherine E. Bauer, 411 West Fourth Street, Suite 5165, Santa Ana, CA
92701

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 7/3/2019                   Enrique Alarcon                                                     /s/ Enrique Alarcon
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
